DETAILED ACTION
The communication is in response to the application received 09/23/2020, wherein claims 1-10 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee (KR 20100023100 – See translation attached), in view of Sheridan et al. (U.S. 2018/0020206), further in view of Elberbaum (U.S. 6,268,882).
Regarding claim 1, Lee discloses a dome camera, comprising: 
a base for mounting the dome camera to a surface (Lee Page 4, first para. Figs. 6A-6B and 7: camera dome has base 4 to mount camera to wall or ceiling); 
5two camera heads arranged on the base; and a dome cover arranged over the camera heads and the base, wherein: the dome cover has two dome-shaped sections, each section covering a camera head, and a center section joining the dome-shaped sections (Lee Page 4, first para. Figs. 6A-6B and 7: two dome-type surveillance cameras having dome covers 5 which are two dome-shaped sections that cover the camera heads. Bracket 8, blade 84 and matching through holes for mounting the two camera domes together as in Figs. 6A-6B, hence center section joining the dome-shaped sections).
Lee does not explicitly disclose the dome cover is formed in a single piece.
However, Sheridan discloses the dome cover is formed in a single piece (Sheridan Figs. 2-3, [0044]-[0045]: a camera bra 200 having first dome 202, second dome 204 which are rigidly attached to each other by an attachment member 210 extending between the first and second domes. The camera bra is secured to two cameras 102 and 104. Hence, the camera bra is a single piece dome cover; [0011]: the domes can be implemented as a single device)
Lee and Sheridan are analogous art because they are from the same field of endeavor of imaging camera.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Lee, and further incorporate having the dome cover is formed in a single piece, as taught by Sheridan, for proper alignment of cameras for quality images (Sheridan [0004], [0019]).

Lee does not explicitly disclose 10each camera head is configured to move around a pan axis and a tilt axis, respectively, the pan axis and tilt axis intersecting at a point that is located at an equal distance from any point of the dome-shaped section covering the camera head, whereby optical aberrations and distortions of images captured by the camera head are minimized.  
However, Elberbaum discloses 10each camera head is configured to move around a pan axis and a tilt axis, respectively, the pan axis and tilt axis intersecting at a point that is located at an equal distance from any point of the dome-shaped section covering the camera head, whereby optical aberrations and distortions of images captured by the camera head are minimized (Elberbaum Col. 4, lines 45-67: the camera is rotated about horizontal axis H (pan), tilted about vertical axis V. The vertical axis V and the horizontal axis H intersect at the center core of the hemisphere or dome shaped portion of the camera so as to provide for all-around unobstructed panning and tilting movement within the camera surrounding. Hence optical aberrations and distortions of images are minimized).
Lee and Sheridan and Elberbaum are analogous art because they are from the same field of endeavor of imaging camera.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Lee and Sheridan, and further incorporate having 10each camera head is configured to move around a pan axis and a tilt axis, respectively, the pan axis and tilt axis intersecting at a point that is located at an equal distance from any point of the dome-shaped section covering the camera head, whereby optical aberrations and distortions of images captured by the camera head are minimized, as taught by Elberbaum, to provide for all-around unobstructed panning and tilting movement within the camera surrounding (Elberbaum Col. 4, lines 45-67).

15 
Regarding claim 2, Lee and Sheridan and Elberbaum disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Lee does not explicitly disclose wherein the dome cover is at least partly transparent. 
However, it is implicit that Lee dome cover should be transparent in order for the camera inside the dome cover to capture images.
Furthermore, Elberbaum discloses dome cover is at least partly transparent (Elberbaum Col. 2, lines 40-50: transparent dome for the camera is used).
 
Regarding claim 3, Lee and Sheridan and Elberbaum disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Lee does not explicitly disclose wherein the dome cover is made out of plastic.  
However, Sheridan discloses the dome cover is made out of plastic (Sheridan [0011]: the camera domes can be made of plastic).
Lee and Sheridan and Elberbaum are analogous art because they are from the same field of endeavor of imaging camera.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Lee and Sheridan and Elberbaum, and further incorporate having10 the dome cover is made out of plastic, as taught by Sheridan, for proper alignment of cameras for quality images (Sheridan [0004], [0019]).

30 Regarding claim 7, Lee and Sheridan and Elberbaum disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Lee further discloses a bracket, the bracket being mounted inside the center section of the dome cover and being attached to the base (Lee Fig. 6a, Page 4: bracket 8 between the center section of the two dome cameras and attached to base body 4).  

Regarding claim 8, Lee and Sheridan and Elberbaum disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Lee further discloses wherein at least a portion of wiring for the two camera heads passes beneath the center section of the dome cover to an electronics unit of the dome camera (Lee Fig. 6a, Page 4: through holes 44 and 44’ through which communication cable 10 for the cameras passed which are beneath center section of the two dome cameras as in Fig. 6a. The communication cable 10 connects the camera module to transmit captured signal of the camera, i.e. hence an electronic unit of the camera, to an image control device and monitor).  

Regarding claim 9, Lee and Sheridan and Elberbaum disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Lee further discloses wherein the base and dome cover are provided as separate units held together by a fastening means (Lee Fig. 2, Page 1, second para.: case body 4 and dome-shape cover 5 coupled using fastening 6).  

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee (KR 20100023100 – See translation attached), in view of Sheridan et al. (U.S. 2018/0020206), further in view of Elberbaum (U.S. 6,268,882), further in view of Bernhardt (US 2001/0022627).
20 Regarding claim 4, Lee and Sheridan and Elberbaum disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
Lee does not explicitly disclose wherein the plastic is transparent to infrared light.  
However, Bernhardt discloses the plastic is transparent to infrared light (Bernhardt [0052], Figs. 1-2: camera housing 15 having dome 16 covering lens 18 of the camera. The dome 16 consists either wholly or partially of material transparent to visible light and infrared radiation).
Lee and Sheridan and Elberbaum and Bernhardt are analogous art because they are from the same field of endeavor of imaging camera.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Lee and Sheridan and Elberbaum, and further incorporate having10 the plastic is transparent to infrared light, as taught by Bernhardt, to detect desired infrared light (Bernhardt [0052]).

Claims 5-6 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee (KR 20100023100 – See translation attached), in view of Sheridan et al. (U.S. 2018/0020206), further in view of Elberbaum (U.S. 6,268,882), further in view of Hertzman et al. (US 2018/0165930) hereinafter Hertzman.
Regarding claim 5, Lee and Sheridan and Elberbaum disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Lee does not explicitly disclose one or more infrared illumination sources mounted outside the dome cover.  
However, Hertzman discloses one or more infrared illumination sources mounted outside the dome cover (Hertzman Figs. 1-2 and 5, [0048]-[0050]: IR illuminators 7 is mounted outside the dome 4).
Lee and Sheridan and Elberbaum and Hertzman are analogous art because they are from the same field of endeavor of imaging camera.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Lee and Sheridan and Elberbaum, and further incorporate having10 one or more infrared illumination sources mounted outside the dome cover, as taught by Hertzman, to provide light necessary for capturing images (Hertzman [0063]).

25 Regarding claim 6, Lee and Sheridan and Elberbaum and Hertzman disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
Lee does not explicitly disclose wherein the infrared illumination sources are mounted on the base, and comprise an anti-reflection component configured to reduce the amount of light from the infrared illumination sources being reflected to the camera heads.  
However, Hertzman discloses wherein the infrared illumination sources are mounted on the base, and comprise an anti-reflection component configured to reduce the amount of light from the infrared illumination sources being reflected to the camera heads (Hertzman Figs. 1-2 and 5, [0048]-[0050]: the IR illuminators 7 is mounted on the base as in Fig. 1-2 and 5. A shielding wall 9 arranged to prevent light from the illumination arrangement 7 from entering the dome 4 of the cameras, hence anti-reflection component to reduce amount of light from the IR sources being reflected to the cameras).
Lee and Sheridan and Elberbaum and Hertzman are analogous art because they are from the same field of endeavor of imaging camera.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Lee and Sheridan and Elberbaum, and further incorporate having10 wherein the infrared illumination sources are mounted on the base, and comprise an anti-reflection component configured to reduce the amount of light from the infrared illumination sources being reflected to the camera heads, as taught by Hertzman, to prevent blinding the camera (Hertzman [0050]).

Regarding claim 10, Lee and Sheridan and Elberbaum disclose all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Lee discloses fastening means comprises screw (Lee Fig. 2, Page 1, second para.: fastening 6 can be screw fastening)
Lee does not explicitly disclose wherein the fastening means comprise two or more 10screws and a cover ring.
However, Hertzman discloses the fastening means comprise two or more 10screws and a cover ring (Hertzman Figs. 1-6, [0053]: cover ring can be arranged around dome 4 for connecting dome 4 to the camera base 2 using a number of screws).
Lee and Sheridan and Elberbaum and Hertzman are analogous art because they are from the same field of endeavor of imaging camera.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Lee and Sheridan and Elberbaum, and further incorporate having10 the fastening means comprise two or more 10screws and a cover ring, as taught by Hertzman, to securely couple the camera cover and base (Hertzman [0053]).

Conclusion                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486